Citation Nr: 1733971	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-33 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), claimed as due to in-service herbicide exposure, and as due to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, claimed as due to in-service herbicide exposure, and as due to the service-connected PTSD.

3.  Entitlement to service connection for a skin disorder, to include a rash on the hands and upper body, claimed as due to in-service herbicide exposure, and as due to in-service sun exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and C.G.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969, to include a tour on land in the Republic of Vietnam during the Vietnam era.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.

In June 2013, the Veteran was afforded his requested Board hearing before a Veterans Law Judge of the Board at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  Subsequently, the VLJ who conducted the hearing retired.  In June 2017, the Board sent the Veteran a letter informing him of this and indicating he could have another hearing with the VLJ who would now be deciding his appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.707, 20.717 (2016).  In July 2017, the Veteran responded that he did not want another hearing and to proceed with his appeal.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2016).

In February 2014 and October 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The claims were then returned to the Board.  In a March 2016 decision, the Board denied the issues on appeal.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  The March 2016 Board decision also addressed arthritis, but that issue has been dismissed by the Court.  In a January 2017 Joint Motion for Remand (JMR), the parties requested that the Court vacate the Board's March 2016 denials of the issues currently on appeal.  In a January 2017 Order, the Court granted the parties' JMR.  The issues were then remanded to the Board for appropriate action.  The issues have now been returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was afforded VA examinations and medical opinions in April 2014, and VA addendum medical opinions in February 2015 by the same VA examiner.  

Based on the instructions of the above-referenced Joint Motion for Remand, the Board believes addendum opinions addressing the etiologies of the Veteran's hypertension, respiratory disabilities and skin disabilities are necessary.  The Board recognizes that the Veteran recently submitted a medical opinion from Dr. M.R. stipulating that the Veteran's disabilities are linked to in-service herbicide exposure; however,  the opinion appears to be based on an incorrect premise - namely, that VA has provided medical evidence stating that the Veteran's current disorders are a direct side effect of exposure to Agent Orange.  Indeed, the Veteran's current disorders are not presumed to have been incurred as a result of in-service herbicide exposure under 38 C.F.R. § 3.309(e), and Dr. M.R. did not reference any specific study or treatise VA has published identifying the Veteran's claimed disorders as direct side effects of Agent Orange exposure.  In light of the JMR's instructions, and the recently submitted evidence, updated opinions addressing all of the evidence added to the record should be obtained on remand.

The case is REMANDED for the following actions:

1.  Obtain a medical opinion from an examiner other than the February 2015 VA examiner as to the etiology of the Veteran's asthma and COPD.  If an examination is deemed to be necessary to provide the requested opinion, such should be scheduled.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is requested to address the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed asthma had its onset in or is otherwise related to his active military service, to include his presumed in-service herbicide exposure?  In forming the opinion, the examiner must address the November 1968 STR that documented upper respiratory infection and chest pain, treatise evidence referenced in a November 6, 2013 Informal Hearing Presentation (page 5); and the August 2014 and May 2017 private medical opinions from Dr. M.R.  

b)  Is it at least as likely as not that the Veteran's currently diagnosed COPD had its onset in or is otherwise related to his active military service, to include his presumed in-service herbicide exposure?  In forming the opinion, the examiner must address the November 1968 STR that documented upper respiratory infection and chest pain, treatise evidence referenced in a November 6, 2013 Informal Hearing Presentation (page 5), and the August 2014 and May 2017 private medical opinions from Dr. M.R.  

c) Is it at least as likely as not that either asthma or COPD was caused or aggravated beyond its natural progression by his service-connected PTSD?  In forming the opinion, the examiner must address the treatise evidence referenced in a November 6, 2013 Informal Hearing Presentation (page 6).  

The examiner is also asked to consider the lay statements from the Veteran, the Veteran's brother, and C.G. (witness at the June 2013 Board hearing) regarding the progression of the disorders, and comment on whether the lay statements make sense from a medical point of view.  

Any opinion expressed by the examiner should be accompanied by a complete rationale.  If silence in the record bears on the ultimate conclusion, please explain why from a clinical perspective.  

2.  Obtain a medical opinion from an examiner other than the February 2015 VA examiner as to the etiology of the Veteran's hypertension.  If an examination is deemed to be necessary to provide the requested opinion, such should be scheduled.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is requested to address the following:

a) Is at least as likely as not (50 percent or 
greater probability) that the Veteran's currently diagnosed hypertension had its onset in or is otherwise related to his active military service, to include his presumed in-service herbicide exposure?  In forming the opinion, the examiner must address the NAS's 2010 Update, which concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  The examiner must also address the other treatise evidence referenced in a November 6, 2013 Informal Hearing Presentation (page 4), and August 2014 and May 2017 private medical opinions from Dr. M.R.  

b) Is it at least as likely as not that the Veteran's 
hypertension was caused or aggravated beyond its natural progression by his service-connected PTSD?  In forming the opinion, the examiner must address the treatise evidence referenced in a November 6, 2013 Informal Hearing Presentation (page 6).  

The examiner is asked to consider the lay statements from the Veteran, the Veteran's brother, and C.G. (at the June 2013 Board hearing) regarding the progression of the disorder, and comment on whether the lay statements make sense from a medical point of view.  

Any opinion expressed by the examiner should be accompanied by a complete rationale.  If silence in the record bears on the ultimate conclusion, please explain why from a clinical perspective.  

3.  Obtain a medical opinion from an examiner other than the February 2015 VA examiner as to the etiology of the Veteran's currently diagnosed squamous cell carcinoma of the left shin, eczema of the hands, lentigo of the bilateral upper extremities, actinic keratosis on the trunk and bilateral upper extremities, and diffuse actinic damage to his arms.  If an examination is deemed to be necessary to provide the requested opinion, such should be scheduled. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is requested to address the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed squamous cell carcinoma of the left shin had its onset in or is otherwise related to his active military service, to include his presumed in-service herbicide exposure and/or to include as due to his presumed in-service sun exposure?  In forming the opinion, the examiner must consider the August 2014 and May 2017 private medical opinions from Dr. M.R.  

b)  Is it at least as likely as not that the Veteran's currently diagnosed eczema of the hands had its onset in or is otherwise related to his active military service, to include his presumed in-service herbicide exposure and/or to include as due to his presumed in-service sun exposure?  In forming the opinion, the examiner must consider the August 2014 and May 2017 private medical opinions from Dr. M.R.  

c)  Is it at least as likely as not that the Veteran's currently diagnosed lentigo of the bilateral upper extremities had its onset in or is otherwise related to his active military service, to include his presumed in-service herbicide exposure and/or to include as due to his presumed in-service sun exposure?  In forming the opinion, the examiner must consider the August 2014 and May 2017 private medical opinions from Dr. M.R.  

d) Is it at least as likely as not that the 
Veteran's currently diagnosed actinic keratosis on the trunk and bilateral upper extremities had its onset in or is otherwise related to his active military service, to include his presumed in-service herbicide exposure and/or to include as due to his presumed in-service sun exposure?  In forming the opinion, the examiner must consider the August 2014 and May 2017 private medical opinions from Dr. M.R.  

e)  Is it at least as likely as not that the Veteran's currently diagnosed diffuse actinic damage to his arms had its onset in or is otherwise related to his active military service, to include his presumed in-service herbicide exposure and/or to include as due to his presumed in-service sun exposure?  In forming the opinion, the examiner must consider the August 2014 and May 2017 private medical opinions from Dr. M.R.  

In forming his or her opinion, the examiner is asked to consider the lay statements from the Veteran, the Veteran's brother, and C.G. (at the June 2013 Board hearing) regarding the progression of the disorder-to specifically include C.G.'s assertion that she has seen the same mark on the Veteran's arm since 1981 when they first met-and comment on whether the lay statements make sense from a medical point of view.  

Any opinion expressed by the examiner should be accompanied by a complete rationale.  If silence in the record bears on the ultimate conclusion, please explain why from a clinical perspective.  

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




